991 A.2d 213 (2010)
201 N.J. 413
In the Matter of James N. CITTA, a Judge of the Superior Court.
Nos. D-66 September Term 2009, 065405
Supreme Court of New Jersey.
March 8, 2010.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that JAMES N. CITTA, a Judge of the Superior Court, be publicly reprimanded for violating Canon 1 (a judge should maintain high standards of conduct so that the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 3A(2)(a judge should maintain order and decorum in judicial proceedings), Canon 3A(3)(a judge should be patient, dignified, and courteous to litigants, jurors, witnesses, lawyers, and others with whom the judge deals in an official capacity), Canon 3A(4)(a judge should be impartial and should not discriminate because of race, color, religion, age, sex, sexual orientation, national origin, language, marital status, socioeconomic status, or disability), and Rule 2:15-8(a)(4)(intemperate *214 conduct) and (6)(conduct prejudicial to the administration of justice that brings the judicial office into disrepute);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and JAMES N. CITTA, a Judge of the Superior Court, is hereby publicly reprimanded.